DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 3/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Relyea does not relate to the position indicator traversing boundaries between different display areas and that the boundary in Relyea is not related to display areas, but is related to the physical boundary edges of the display and operates the same regardless of how many, or little, display areas are currently shown on the display.  The Examiner respectfully disagrees.
Relyea teaches a touch screen interface that interacts with elements 208 on GUI 206, wherein each element 208 has a boundary and the user can move to each element 208 in GUI 206 (see Figure 2, Paragraph 0032 and 0034).  The claims only recite a boundary and provide no additional detail as to how the boundary should appear or operate, only that a boundary exists.  Therefore Relyea teaches the “boundary” as claimed based on a broadest reasonable interpretation.

	Applicant further argues that a “boundary” at the outer edge of the display, such as disclosed in Relyea, is very different than a boundary between the first display area 
	Relyea discloses a boundary between a first window in GUI 208 and a second window in GUI 208 (see Figure 2).  Again, the claims only recite a boundary and provide no additional detail as to how the boundary should appear or operate, only that a boundary exists.  Further, Applicant addresses an “outer edge”, however the claims do not use this limitation in the claims.  Applicant further states that the boundary in Relyea an the present application are different, however, no distinction between the claims limitations and the boundary in Relyea is addressed.  Therefore, these arguments are moot.  Mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value (see In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840).
Claim 1, Relyea discloses a method of providing an interactive user interface for a television display (Fig. 2, 6 and 7), responsive to a user-operated remote control having a touch-sensitive surface (Fig. 2 el. 202), the method comprising:
i) simultaneously displaying a plurality of selectable items in a first display area, at least one further selectable item in a second display area adjacent to the first display area and separated from the first display area by a boundary between the first display area and the second display area (see Fig. 2 el. 208 and Fig. 6 with GUI includes a Grid of box images/objects selectable options 604. Each box images/object in a corresponding display area of the GUI’s “grid” is in a form of a two-dimensional matrix of 3X3 of user selectable items.  Similarly with Fig. 6 (§0052) discloses a GUI 208 includes a “grid” 602 is in form of a two-dimensional matrix of 5X4 of selectable options 604-1 to 604-n.  Moreover, in another embodiment Fig. 8 discloses a “grid” 802 in a form of a single row of 1X6 selectable options 804) and a position indicator (see Fig. 8 el. 810 §0079-80).  Hence, in view of Relyea’s disclosures with respect to a grid of a two-dimensional matrix of different sizes, One of ordinary skill in the art would have known to apply some common sense and adapt the teachings a two-dimensional matrix with different sizes, as taught in Fig. 2 and Fig. 6, to create a “common matrix” that includes a number of a two-dimensional matrixes of selectable options that fit within the “common matrix” (see Fig. 6 as “a whole”) with a common border (vertical edge) between a display area having a two-dimensional matrix of plurality of selectable options, i.e., Grid area 602, and another display area having a matrix, i.e., area 208, and thereby each two-dimensional matrix within the “common matrix” is considered as a first display area and a second display area (§0052), and 
ii) moving the position indicator within the first display area towards the boundary   between the first display area and the second display area according to a first
directional output from the touch-sensitive surface (§0027; §0031-0032);

While Relyea discloses only allowing movement from one window to a second window in GUI 208 if a certain amount of motion is made using the touch-pad remote control (see Paragraph 0043), Relyea does not disclose where the position indicator is prevented from moving across the boundary but remains within the first display area adjacent to the boundary, according to the first directional output, and is subsequently moveable across the boundary from the first display area to the second display area in response to a subsequent second said directional output discrete from said first directional output in a direction towards the second display area.
Brewer discloses a position indicator (cursor) is prevented from moving across the boundary but remains within the first display area adjacent to the boundary, according to a first said directional output (see Fig. 2 Col. 43 lines 57-Col. 4 lines 22), and is subsequently moveable across the border (boundary) from the (1st) display area to the other side of the border (second display area) in response to a subsequent second said directional output discrete from said first directional output in a direction towards the second display area (Col. 4 lines 35-Col. 5 lines 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea by integrating the teaching of controlling the cursor displacement near the edge of the border of a display area, as taught by Brewer, in order to yield predictable results such as preventing the cursor to wrap to the other side of the current display area to another one unintentionally from the user movement.

Claim 2, the method of claim 1, Relyea in view of Brewer further discloses wherein the directional output is responsive to a directional gesture performed on the touch-sensitive surface (reads on Relyea “touch screen” 210 –see Fig. 2, Fig. 6-7 §0054-0057), and the position indicator is movable within the first display area according to a first said directional gesture performed on the touch sensitive surface until the position indicator reaches the boundary but is prevented from moving across the boundary in response to the first directional gesture (reads on Brewer see Fig. 2 Col. 43 lines 57-Col. 4 lines 22), and is subsequently moveable across the boundary from the first display area to the second display area in response to a subsequent second said directional gesture performed on said touch sensitive surface, discrete from said first directional gesture (reads on Brewer Col. 4 lines 35-Col. 5 lines 22).

Claim 3, the method of claim 1, Relyea (§0021) in view of Brewer further discloses wherein the first display area comprises an Electronic Programme Guide (EPG).

Claim 7, the method of claim 1, Relyea (§0040; §0045; §0051) in view of Brewer further discloses wherein the movement of the position indicator is constrained to a horizontal or vertical direction according to the direction of the directional output.

Claim 12, the method of claim 1, Relyea (Fig.6-7, §0054, inherently met because a user’s touch input must be above a specific magnitude for the touchpad to sense the user’s finger and begin to move the cursor) in view of Brewer further discloses wherein the position indicator is moved in response to said directional output having greater than a predetermined magnitude.

Claim 13, the claim is analyzed with respect to the method of claim 1 in which Relyea in view of Brewer further discloses  a user interface system (see Relyea Fig. 1)  for providing a user interface for a television display, the user interface system comprising: 
a user interface device coupled to the television display for providing the user interface (see Relyea Fig. 2 el. 204, 206 and 208); and 
a user-operated remote control having a touch-sensitive surface (see Relyea Fig, 2 el. 202 and 210).

Claim 14,  is analyzed with respect to claim 1 in which Relyea (see page 10 §0099-0101 and §0105 in view of Brewer further discloses a non-transitory computer readable storage medium having stored thereon program arranged to perform a method of providing an interactive user interface for a television display, responsive to a user-operated remote control having a touch-sensitive surface.

Claim 15, the method of claim 2, Relyea (§0064-0065; §0074-0076; §0096 - any motion in which a user slides one or more fingers on the surface of the touch screen interface) in view of Brewer further discloses wherein the first directional gesture comprises a slide gesture.  

Claim 16, the method of claim 2, Relyea (§0064-0065; §0090-0092) in view of Brewer further discloses wherein the second directional gesture comprises a swipe gesture.  

Claim 17, the method of claim 2, Relyea (§0064-0065; §0089) in view of Brewer further discloses wherein the second directional gesture comprises a directional click.

Claim 18, the method of claim 1, Relyea (see Fig. 6 has a common border (vertical edge) between area 208 and Grid area 602; §0052) in view of Brewer further discloses wherein the boundary is not an edge of the display.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840) and further in view of Montgomery et al. (US5696533).

Claim 8, the method of claim 1, Relyea in view of Brewer does not clearly disclose including highlighting one or more of the selectable items in accordance with their proximity to the position indicator.
Montgomery discloses highlighting one or more of the selectable items in accordance with their proximity to the position indicator (Col. 5 lines 10-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating the teaching of highlighting one or more of the selectable items when one or more of the selectable items is in proximity to the actual pointer location, as taught by Montgomery, in order to yield predictable results such as to provide a visual feedback to the user.

Claim 9, the method of claim 8, Relyea in view of Brewer and Montgomery (Col. 5 lines 1-8) further discloses including receiving a command initiated by the user to select the one or more highlighted items.

Claim 10, the method of claim 9, Relyea (§0013-0015) in view of Brewer and Montgomery (Col. 5 lines 1-8) further discloses wherein the command is initiated by a non-directional touch output from the touch-sensitive surface.

Claim 11, the method of claim 8, Relyea in view of Brewer and Montgomery (Col. 4 lines 38-Col. 5 lines 15) further discloses wherein the highlighting of the one or more selectable items changes in response to movement of the position indicator over a threshold defined with respect to the selectable items.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840) and further in view of Knowles et al. (US 20030079227).
Claim 4, the method of claim 1, Relyea in view of Brewer does not disclose wherein the second display area comprises a status display area.
Knowles discloses an EPG (for example Fig. 5) having a plurality of display areas wherein one of the display areas comprises a status display area (see Fig. 5 el. 126 §0150)
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating an EPG having a status display area as one of the plurality of display areas of the EPG, as taught by Knowles, in order to yield predictable results such as to provide a user can use the guide during a commercial break and see when the commercial has ended in the status display area.

Claim 5, the method of claim 1, Relyea in view of Brewer does not disclose wherein the second display area comprises a menu area, and the at least one further selectable item comprises at least one corresponding menu item.
Knowles discloses an EPG (for example Fig. 4 §0135-0139) having a plurality of display areas wherein one of the display areas comprises a menu area, and the at least one further selectable item comprises at least one corresponding menu item.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating an EPG having a menu area, and the at least one further selectable item comprises at least one corresponding menu item as one of the plurality of display areas of the EPG, as taught by Knowles, in order to yield predictable results such as a user can use the guide to view the program information, request more information for a program title or channel (dis[lay information pop-up), etc…

Claim 6, the method of claim 5, Relyea in view of Brewer and  Knowles further discloses wherein the at least one corresponding menu item comprises at least one corresponding channel filter item for applying a corresponding channel filter to the EPG (see Fig. 4 el. “theme” §0137 and §0145).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421

April 7, 2021